DETAILED ACTION
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed September 15, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 24, and 26 are pending.
4.	In the reply filed on September 5, 2019, applicant elected Group I, now claims 1, 24, and
26 without traverse.  The claims to the non-elected invention have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 has been amended to state that the Buchu oil extract is present a concentration of at least 25%.  There is a lack of literal or inherent basis for this limitation in the disclosure as originally filed.  The specification does not explicitly teach utilizing the Buchu extract at a concentration of 25%.  The specification gives examples where the Buchu extract is used at a 50% concentration and a 33% concentration (see Figures 1 and 2).  A 25% concentration is lower in concentration than the explicitly taught amount of 33%.  Thus, there is also considered to be a lack of inherent basis for this limitation.  Therefore, the new limitation of “25%” concentration of Buchu oil is considered to introduce new matter because applicant was not in possession of this limitation at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “high volume low steam distillation process using chloroform as solvent…”.  The specification does not discuss “high volume” distillation.  The specification discusses high “vacuum” low steam distillation (see 
Furthermore, the phrases “high vacuum” and “low steam" are a relative phrases which renders the claim indefinite.  The terms "high” and “low" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what vacuum parameters would be considered “high” and what amounts of steam would be considered “low”.  Clarification is needed.  
In addition, the parameters of the extraction itself are unclear.  Claim 1 states that the Buchu oil extract is “obtained by means of a high [vacuum] low steam distillation process using chloroform as solvent…”.  This implies that chloroform is used as a solvent during the distillation process.  However, applicant’s specification does not teach using chloroform during the distillation process itself.  Applicant’s specification states “the aqueous portion was obtained from a high vacuum low steam distillation process traditionally used for extracting Buchu oil from Buchu plant material. The aqueous portion was separated from the oil portion, and treated in order to remove impurities and other non-water-soluble components, including Buchu oil residue. This modified aqueous Buchu extract is hereinafter referred to as ‘Buchu water’ for convenience…The separate test samples were prepared by back extracting round leaf and oval leaf Buchu water, respectively, using chloroform…(see page 4).”  Thus, applicant’s specification teaches performing high vacuum low steam distillation to separate the oil portion and the aqueous portion and then extracting the portions with chloroform.  It is unclear if this is what applicant is attempting to convey in claim 1.  As drafted, the metes and bounds of the extraction process are unclear.

Claim Rejections - 35 USC § 101
7.	Claims 1, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, Claims 1 and 26 are drawn to a Buchu oil extract obtained by a high vacuum low steam distillation process using chloroform as a solvent in an amount of at least 25% of 33%.  Buchu is a naturally occurring plant as known in the art and acknowledged by applicant in the specification. Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
 Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   Extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  Distillation and chloroform extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Each of the extracts thereof in turn is a mixture of the naturally occurring compounds found in Buchu.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extracts itself is a mixture of the naturally occurring compounds that are simply soluble in the selected solvent, i.e. chloroform.  Thus, a claim to a solvent extract and its fractions would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply soluble in the chloroform.  Thus, extraction of endogenous ingredients from Buchu does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compounds with the chloroform would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or ‘man-made.’  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was ‘markedly different’ from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 

Claim 24 states that an aqueous extract of Buchu is combined with the oil extract.  As discussed above, extracts themselves are a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is only a mixture of the naturally occurring compounds found in the plant.  Each extract 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of treating HIV.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the 
In addition, applicant’s intended use of treating HIV is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Response to Arguments
All of applicant’s arguments regarding the previous 101 rejection of record have been fully considered.  Applicant argues:
Referring now specifically to the subject matter of claim 1, the anti-viral therapeutic pharmaceutical composition is produced by a process of high vacuum low steam distillation using chloroform as a solvent. The result of this process is a product not found in nature in which the product produced is a unique Buchu oil extract of at least 25% by weight (claim 1) and has anti-viral properties due to its ingredients as a result of the claimed process.

Applicant respectfully notes that the present specification as filed provides the basis for the amount of extract defined in terms of a 1:3 ratio (see, e.g., added new claim 26) supporting the subject matter now present in claim 1.

Furthermore, the specification includes experimental data demonstrating efficacy of the claimed composition in which unique unexpectedly advantageous properties are present in the claimed composition and these properties are the direct result of the product 

In the outstanding Office Action, in maintaining the § 101 rejection to the claims, it was alleged that the Applicant has not provided any data that shows that Buchu oil in nature does not have anti-HIV properties. In response, Applicant respectfully notes that it is unaware of any prior art that describes or discusses tree claimed properties. In fact, no prior art has been cited nor is the Applicant aware that demonstrates Buchu oil has anti-HIV properties.

In accordance with the Examination Guidelines, the U.S. Patent Office is required to identify prior art that would possibly effect novelty and obviousness of a claimed composition. However, prior art has not been applied which teach or in any way suggest that Buchu extract has anti-HIV properties. Conversely, the claimed composition has been identified by the Applicant as having properties which are previously unknown in the art. Since there is no evidence of the record of efficacy of anti-HIV treatment properties, the claimed composition is novel and necessarily the claimed composition has properties not found in nature.

In regards to applicant’s argument that the prior art does not teach that Buchu is able to treat HIV, applicant has not provided any evidence to support the assertion that the Buchu extracts as known in the prior art would not be able to perform this tasks.  In addition, simply because a use has not been elucidated in the prior art does not necessarily mean that a natural product or a combination of natural products has a markedly different characteristic in comparison with the naturally occurring counterpart.  The burden is on the applicant to offer evidence to support an assertion of markedly different characteristic.  Without such evidence, the assumption is that the individual components would inherently display the asserted characteristic.  Specifically, each of the Buchu extracts would provide for anti-HIV components.  Thus, applicant’s arguments are not persuasive because there is no clear convincing evidence to support applicant’s assertion that the extraction of Buchu using a “high vacuum low steam 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonyane (J. of Ethnopharm. (April 2013), vol. 148, pp. 144-151) and prior art admitted by applicant in the specification.
Although unclear as drafted, applicant’s claim 1 appears to be drawn to an oil extracted from Agathosma betulina or A. crenulata using high vacuum low steam distillation which also uses chloroform as a solvent during the process.  Claim 24 states that the composition of claim 1 further comprises an aqueous extract of Buchu.
Zonyane teaches that hydrodistilled oils from A. crenulata and chloroform extracts from A. crenulata both have antibacterial properties (see section 2.2 and Table 4).  The reference does not specifically teach extracting the oil with chloroform.  However, since the reference teaches that each extraction method produces an extract with the same useful properties, an artisan would reasonably expect that a combination of these extraction methods would also produce an extract with pharmaceutically useful antibacterial properties.  This reasonable expectation of success would have motivated the artisan to modify Zonyane to combine oil extraction with the use of chloroform extraction.

In regards to the concentration of the buchu extract claimed by applicant, Zonaye specifically teach a composition with about 33% buchu extract (see Table 4).
Zonaye does not specifically teach a combination of aqueous buchu extract with the oil/chloroform extract.  However, the reference does teach that aqueous extracts of buchu also possess useful antibacterial properties (see Table 4).  Thus, these references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients as antibacterial ingredients.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used as antibacterial ingredients, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating antibacterial compositions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).


9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655